   Case 1:18-bk-10973        Doc 114      Filed 12/02/19 Entered 12/02/19 10:22:12              Desc Main
                                         Document      Page 1 of 1
                                 UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF RHODE ISLAND



In Re: Michael T. Owen                                           BK No. 1:18-bk-10973
       Deborah A. Owen
Debtor(s)                                                        Chapter 13



                         ORDER GRANTING MOTION FOR RELIEF FROM STAY,
                                   (this relates to Document # 71)

The Court, having considered the Motion for Relief from the Automatic Stay, (Doc. #71) filed by Ford Motor Credit
Company, LLC, the Conditional Consent Order (Doc. #79) entered on 5/7/19 and the Affidavit of Non-Compliance
(Doc. #113) filed by Ford Motor Credit Company, LLC to which no objection having been filed; and it appearing that
proper notice was provided;
       IT IS HEREBY ORDERED:
       (1) Ford Motor Credit Company, LLC is granted relief from the automatic stay imposed under 11 U.S.C. § 362 to
       pursue its legal remedies under applicable non−bankruptcy law with respect to:

              2011 Dodge Ram with VIN # ending 6106
       (2) The 14−day stay imposed under Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure
       Applies.


                                                   So Ordered:




                                                   Date: 12/2/19
Entered on Docket: 12/2/19
Document Number: 114




     The Federal Center · 380 Westminster Street, 6th Floor · Providence, RI 02903 · Tel: (401) 626−3100
                                        Website: www.rib.uscourts.gov
